               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

NORTHERN NATURAL GAS
COMPANY,
                                                    8:17-CV-328
                  Plaintiff,

vs.                                                   ORDER

80 ACRES OF LAND IN THURSTON
COUNTY, NEBRASKA; et al.,

                  Defendants.


      Upon inquiry from the Clerk of the Court, IT IS ORDERED that funds
payable to Katherine Solomon, whereabouts unknown, be sent to:


      Katherine Solomon
      C/O Bureau of Indian Affairs
      Rt 1 Box 18
      Winnebago, NE 68071


      Dated this 13th day of December, 2018.


                                        BY THE COURT:



                                        John M. Gerrard
                                        Chief United States District Judge
